DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the analysis component, referred to as the image capture component, in [0132] and implemented on hardware disclosed in [0071]
the retrieval component, referred to as the label recognition device in [0034] 
the assignment component in [0036]
the transmission component in [0040] 
all implemented on the hardware disclosed in [0071]
in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of determining the appropriately sized compartment for a package without significantly more. 
Regarding claim 7, the claim recites receiving a set of package data including dimensions, distance, and label data, and matching this data to a compartment dimension. Although the claim recites the receiving and matching are done by “a smart locker application”, this amounts to using a generic processing device to perform the mental steps of comparing the dimensions of a package to the dimensions of a compartment to determine the appropriate compartment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to recite any additional elements.
	Claims 8-11 add additional limitations such as unlocking the door upon request and locking the door of the locker upon closing. These fail to remedy the abstract idea of claim 7 because these steps could reasonably be performed by a person standing at the lockers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill (US 10,853, 757 effectively filed on 04/05/2016). 
Regarding claim 1, Hill teaches: 
A computer-implemented method comprising: 
determining, by a camera portion of a package analysis device comprising a processor, a distance between the package analysis device and a top surface of the package, wherein the distance is represented by distance data; (Hill column 14 lines 5-11, depth sensors typically determine the distance to the object)
capturing, by the camera portion of the package analysis device, a set of first images of the top surface of the package representing a set of boundaries of the top surface of the package and a second image of a label of the package;  (Hill column 8 lines 15-20, loader uses a scanner to scan a bar code associate with the package, the scanner transmits the barcode to the image processing CPU) 
determining, by the package analysis device, dimensions of the top surface of the package based on an analysis of the set of first images; (Hill, column 8 lines 42-45, the size of the package is measured using the camera. See also Fig. 4A)
receiving, by the package analysis device, label data based on an optical character analysis of the second image by a label recognition device; (Hill column 8 lines 15-20, loader uses a scanner to scan a bar code associate with the package, the scanner transmits the barcode to the image processing CPU. see also lines 55-65 a later scan of the bar code retrieves the dimensional data of the package)
generating, by the package analysis device, identifier data corresponding to the package; (Hill column 8 lines 15-35, loader uses a scanner to scan a bar code associate with the package, the scanner transmits the barcode to the image processing CPU, by receiving the bar code information describe the package the system becomes notified of the package)  and 
transmitting, by the package analysis device, the identifier data, the dimensions of the top surface of the package, the distance data and the label data to a support server device.  (Hill column 8 lines 48-43, the system can register the package by associating the image capture data captured by the cameras with the identified bar code, see also column 14 lines 5-11, depth sensors typically determine the distance to the object) 

Regarding claim 2, Hill teaches: 
The method of claim 1, wherein the camera portion employs a depth sensor to determine the distance based on a detected change in depth between the package analysis device and a surface configured to support the package.  (Hill col 14 lines 23-26, initial calibration of the system, establishes a suitable background , limits the data set for analysis to a region where packages are to be located)

Regarding claim 6, Hill teaches: 
A system comprising:
 a memory that stores computer executable components;(Hill col 30 lines 12-33, memory with code)
 a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Hill col 30 lines 48-58, processors, see also col 30 lines 12-33, memory with code)
a camera portion of a package analysis device configured to determine dimensions of a package, (Hill, column 8 lines 42-45, the size of the package is measured using the camera)
wherein the camera portion employs distance capture component configured to determine a distance between the package analysis device and a top surface of the package, wherein the distance is represented by distance data, (Hill column 14 lines 5-11, depth sensors typically determine the distance to the object)and 
wherein the camera portion employs image capture component to capture a set of first images of the top surface of the package representing a set of boundaries of the top surface of the package (Hill, column 8 lines 42-45, the size of the package is measured using the camera) and a second image of a label of the package; (Hill, column 8 lines 42-45, the size of the package is measured using the camera) 
an analysis component of the package analysis device configured to analyze, dimensions of the top surface of the package based on an analysis of the set of first images; (Hill, column 8 lines 42-45, the size of the package is measured using the camera. See also Fig 4A) 
 a retrieval component of the package analysis device configured to retrieve label data of the package based on an optical character analysis of the second image by a label recognition device;  (Hill column 8 lines 15-20, loader uses a scanner to scan a bar code associate with the package, the scanner transmits the barcode to the image processing CPU. see also lines 55-65 a later scan of the bar code retrieves the dimensional data of the package )
an assignment component of the package analysis device configured to assign identifier data corresponding to the package; (Hill column 8 lines 15-35, loader uses a scanner to scan a bar code associate with the package, the scanner transmits the barcode to the image processing CPU, by receiving the bar code information describe the package the system becomes notified of the package)   and
 a transmission component configured to transmit the identifier data, the dimensions of the top surface of the package, the distance data and the label data to a support server device.    (Hill column 8 lines 48-43, the system can register the package by associating the image capture data captured by the cameras with the identified bar code, see also column 14 lines 5-11, depth sensors typically determine the distance to the object)








Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fee (US 2015/0120601). 
Regarding claim 7, Fee teaches: 
A method comprising:
 receiving, by a smart locker application of a smart locker server device, a set of package data comprising identifier data, package dimension data corresponding to the top surface of the SMARTBOXP105USA25package, distance data and label data;(Fee [0060] the vendor encodes a tag with identification information such as content, size and weight of the package)  and
 matching, by the smart locker application, the package to a compartment of the smart locker device based on a comparison of compartment dimensions of the compartment to the package dimension data.  (Fee [0063] the analyzing system may analyze the size of the parcel and determine whether the parcel locker has an available locker of appropriate size)

Regarding claim 8, Fee teaches: 
The method of claim 7, further comprising transmitting, by the smart locker application an unlock command to the smart locker device based on the comparison.  (Fee [0066] an appropriately sized locker is selected and a signal electronically unlocks the door so that the parcel may be placed in the compartment)

Regarding claim 9, Fee teaches: 
The method of claim 8, further comprising unlocking, by the smart locker device, a compartment door of the compartment based on the unlock command.   (Fee [0066] an appropriately sized locker is selected and a signal electronically unlocks the door so that the parcel may be placed in the compartment)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hill, as applied to claim 1 above, in further view of Fee (US 2015/0120601). 
Regarding claim 5, Hill fails to teach: 
The method of claim 1, further comprising unlocking, by a smart locker device, a target compartment of the smart locker device based on a comparison of the dimensions of the top surface of the package and the distance data to a set of compartment dimensions.  
Fee teaches: 
The method of claim 1, further comprising unlocking, by a smart locker device, a target compartment of the smart locker device based on a comparison of the dimensions of the top surface of the package and the distance data to a set of compartment dimensions.  (Fee [0066] an appropriately sized locker is selected and a signal electronically unlocks the door so that the parcel may be placed in the compartment)
	Before the time of filing, it would have been obvious to one of ordinary skill in the art add the electronically controlled lockers of Fee to the package tracking system of Hill. The motivation for the combination is to facilitate delivery from a seller to a customer. Fee [0113]


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fee, as applied to claim 7 above, in further view of Motoyama (US 2016/0027261, effectively filed in 2014). 
Regarding claim 10, Fee fails to teach: 
The method of claim 9, further comprising receiving, by the smart locker application, event data representing a closing of the compartment door.  
Motoyama teaches: 
The method of claim 9, further comprising receiving, by the smart locker application, event data representing a closing of the compartment door.  (Motoyama [0223-0224] sensor determines the door has been closed)
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the locker door with locking mechanism of Motoyama for the locking locker door of Fee. The inventions lie in the same field of endeavor of locker systems. The rationale for the combination is the simple substitution of one electronically controlled locker door for another yielding the predictable result of an electronically controlled locker.  

Regarding claim 11, the combination of Fee and Motoyama teaches: 
The method of claim 10, further comprising triggering a transmission of locking instructions to the smart locker device based on the closing of the compartment door. (Motoyama [0225] in response to receiving signal that the door has been closed, locker controller causes the locker compartment to lock the door of the compartment)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the locker door with locking mechanism of Motoyama for the locking locker door of Fee. The inventions lie in the same field of endeavor of locker systems. The rationale for the combination is the simple substitution of one electronically controlled locker door for another yielding the predictable result of an electronically controlled locker.  



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, neither the closest known prior art nor any reasonable combination thereof, teaches: 
The method of claim 1, wherein the camera portion employs an industrial camera capture mechanism configured to generate a set of image data based on a set of clarity criteria, and wherein the industrial camera capture mechanism terminates upon satisfaction of the set of clarity criteria.  

Regarding claim 4, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The method of claim 1, further comprising determining, by the package analysis device, the contours of the set of boundaries based on an integration of pixels the set of first images comprising a similar color and a similar intensity corresponding to a first value above a threshold color value and a second value above a threshold intensity value.  






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666